   Case 1:18-cv-00566-TJM-CFH Document 198 Filed 04/27/20 Page 1 of 4




                                                        April 3, 2020

Via email only
Confidential and Filed Under Seal

Hon. Christian Hummel
James T. Foley Courthouse
445 Broadway
Albany, NY 12207

                  Re:     Special Master Request for Payment of Fees (1:18-cv-566)

Dear Your Honor:

      Enclosed for your review is an invoice for services rendered through March 31, 2020 in
the above-captioned matter which is being submitted to you under seal per the Court’s
instruction.

        If you have any questions or concerns, please do not hesitate to contact me.



                                      Respectfully submitted,

                                     CAPEZZA HILL, LLP


                    By:               ___________________
                                        Benjamin W. Hill

Encs.
             Case 1:18-cv-00566-TJM-CFH Document 198 Filed 04/27/20 Page 2 of 4


Capezza Hill, LLP
30 South Pearl Street
P-110
Albany, NY 12207
United States
518-478-6065



Hon. Christian Hummell                                                                 Balance         $15,336.25
                                                                                       Invoice #       00078
                                                                                       Invoice Date    April 1, 2020
                                                                                       Payment Terms   Net 15
                                                                                       Due Date        April 16, 2020



Special Master NRA v. Cuomo et al.


Time Entries

Date         EE   Activity          Description                                              Rate   Hours    Line Total

02/06/2020   BH   Phone Call        Call to chambers.                                     $325.00      0.1     $32.50

02/06/2020   BH   Review/Analysis   Review order re privilege log supplementations        $325.00      0.2     $65.00

02/06/2020   BH   Phone Call        Call w/ Nicole at chambers re billing procedure.      $325.00      0.1     $32.50

02/07/2020   BH   Review/Analysis   Review DFS documents.                                 $325.00      1.6    $520.00

02/07/2020   BH   Review/Analysis   Review DFS documents                                  $325.00      1.0    $325.00

                                    Research on law enforcement privilege; memo re
02/07/2020   BH   Research                                                                $325.00      2.0    $650.00
                                    same

02/18/2020   BH   Review/Analysis   Review in camera corr. from Scott re production       $325.00      0.1     $32.50

02/18/2020   BH   Attend Meeting    Pick up new USB from Court                            $325.00      0.2     $65.00

                                    Review chamber docs; notes and research re
02/18/2020   BH   Review/Analysis                                                         $325.00      1.5    $487.50
                                    same.

02/18/2020   BH   Review/Analysis   Review and analysis of DFS docs                       $325.00      2.0    $650.00

                                    Update memo re DFS docs/privileges and
02/18/2020   BH   Draft                                                                   $325.00      0.2     $65.00
                                    spreadsheet.

02/19/2020   BH   Review/Analysis   Review docket/text order re payment.                  $325.00      0.1     $32.50

02/19/2020   BH   Review/Analysis   Review order on motion to compel.                     $325.00      0.4    $130.00

                                    Review DFS statement of charges and notice of
02/20/2020   BH   Review/Analysis                                                         $325.00      0.5    $162.50
                                    hearing

02/20/2020   BH   Review/Analysis   Review DFS docs                                       $325.00      2.4    $780.00

02/20/2020   BH   Draft             Update review spreadsheet                             $325.00      0.2     $65.00

                                    Review correspondence from Vullo counsel re
02/24/2020   BH   Review/Analysis                                                         $325.00      0.1     $32.50
                                    deposition.
             Case 1:18-cv-00566-TJM-CFH Document 198 Filed 04/27/20 Page 3 of 4

                                    Review corr. from W. Scott re request for
02/24/2020   BH   Review/Analysis   extension.                                         $325.00     0.1      $32.50


                                    Review DFS docs; update master spreadsheet and
02/24/2020   BH   Review/Analysis                                                      $325.00     3.3    $1,072.50
                                    memo re production.

02/28/2020   BH   Phone Call        Call w chambers.                                   $325.00     0.1      $32.50

02/28/2020   BH   Review/Analysis   Review docket                                      $325.00     0.1      $32.50

03/03/2020   BH   Review/Analysis   Review P.I. motion                                 $325.00     0.5     $162.50

03/03/2020   BH   Review/Analysis   Review DFS docs                                    $325.00     0.4     $130.00

03/06/2020   BH   Phone Call        Call w/ Nicole at Chambers.                        $325.00     0.1      $32.50

                                    Review and analysis of AAG atty affirmations per
03/10/2020   BH   Review/Analysis                                                      $325.00     0.5     $162.50
                                    court order

03/10/2020   BH   Review/Analysis   Review corr re AAG affirmations and logs.          $325.00     0.1      $32.50

03/10/2020   BH   Draft             Draft memo re to-do and AAG affirmations           $325.00     0.3      $97.50

03/10/2020   BH   Email             Emails w/ chambers re USB                          $325.00     0.1      $32.50

03/10/2020   BH   Conference        Conf w/ tara re usb pick up.                       $325.00     0.2      $65.00

                                    Review corr from AAG Scott re updated privilege
03/10/2020   BH   Review/Analysis                                                      $325.00     0.1      $32.50
                                    log.

                                    Review updated privilege logs and update special
03/10/2020   BH   Review/Analysis                                                      $325.00     1.0     $325.00
                                    master spreadsheets

                                    Research on work product doctrine and common
03/10/2020   BH   Research                                                             $325.00     0.5     $162.50
                                    interest; memo re same.

03/10/2020   BH   Review/Analysis   DFS document review                                $325.00     0.7     $227.50

03/11/2020   BH   Document Review   Review affs and chambers docs.                     $325.00     0.3      $97.50

03/11/2020   BH   Review/Analysis   Review and analysis of exec chamber docs           $325.00     2.5     $812.50

03/17/2020   BH   Research          Research on DP privilege                           $325.00     2.5     $812.50

03/17/2020   BH   Review/Analysis   Review exec chamber docs                           $325.00     1.3     $422.50

03/18/2020   BH   Document Review   Review and analysis of DFS docs                    $325.00     2.0     $650.00

03/20/2020   BH   Review/Analysis   Review docket for status.                          $325.00     0.1      $32.50

03/24/2020   BH   Document Review   Review and analysis of DFS docs                    $325.00     3.0     $975.00

                                    Review response nad reply papers to Prelim
03/24/2020   BH   Review/Analysis                                                      $325.00     0.5     $162.50
                                    Injunction motion

03/25/2020   BH   Document Review   Review and analysis of DFS docs.                   $325.00     1.4     $455.00

03/25/2020   BH   Document Review   Review DFS documents                               $325.00     2.4     $780.00

03/26/2020   BH   Review/Analysis   Review and analysis of DFS docs                    $325.00     2.0     $650.00

                                    Review and analysis of DFS docs; organize docs
03/27/2020   BH   Review/Analysis                                                      $325.00     1.9     $617.50
                                    for review.

03/27/2020   BH   Review/Analysis   Review and analysis of DFS docs                    $325.00     2.7     $877.50

03/30/2020   BH   Document Review   Review and analysis of DFS docs                    $325.00     1.7     $552.50

03/31/2020   BH   Review/Analysis   Review and analysis of DFS docs                    $325.00     2.0     $650.00

                                                                                        Totals:   47.1   $15,307.50

Expenses
             Case 1:18-cv-00566-TJM-CFH Document 198 Filed 04/27/20 Page 4 of 4

Date         EE   Activity    Description                                          Cost        Quantity    Line Total

03/26/2020   BH   Copies      Print copies of handwritten notes; other docs.       $0.25         115.0        $28.75

                                                                                       Expense Total:         $28.75


                                                                               Time Entry Sub-Total:      $15,307.50
                                                                                 Expense Sub-Total:          $28.75
                                                                                           Sub-Total:     $15,336.25


                                                                                               Total:     $15,336.25
                                                                                     Amount Paid:              $0.00

                                                                                      Balance Due:        $15,336.25
